Exhibit 10.1

 

AMENDMENT

 

Date:

December 6, 2007

 

 

To:

Montpelier Re Holdings Ltd.

 

Montpelier House

 

94 Pitts Bay Road

 

Pembroke HM 08

 

Bermuda

Telefax No.:

(441) 296-5551

Attention:

Kip Oberting

 

 

From:

Credit Suisse International

 

One Cabot Square

 

London E14 4QJ England

 

Dear Sir or Madam,

 

This letter agreement (the “Amendment”) amends the terms and conditions of the
Transaction (the “Transaction”) entered into between Credit Suisse International
(“Credit Suisse”) and Montpelier Re Holdings Ltd. (“Counterparty”), pursuant to
a letter agreement dated May 31, 2006 (the “Confirmation”), External ID:
50192945 – Risk ID: 40080280, pursuant to which Credit Suisse and Counterparty
entered into a Share Forward Transaction relating to an aggregate of 7,920,000
Shares.  Upon the effectiveness of this Amendment as set forth in Section 5
hereof, all references in the Confirmation to the “Transaction” shall be deemed
to be to the Transaction as amended hereby.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Confirmation.

 

1.                                      Amendments.   The Confirmation shall be
amended as follows:

 

(a)                                   The language opposite the provisions
entitled “Dividend Adjustment” shall be amended by inserting the words “for the
Tranche of which such Component is a part” after the words “Forward Cap Price”
in the eighth line thereof.

 

(b)                                  The provisions entitled “Components” in the
Confirmation shall be amended and restated in their entirety as:

 

“Tranches and Components:

The Transaction will be divided into two Tranches, and each Tranche will be
further divided into individual Components, each with the terms set forth in
this Confirmation, and, in particular, with respect to each Tranche, with the
Forward Cap Price and Settlement Percentage set forth in this Confirmation, and
with respect to each Component, with the Number of Shares and Valuation Date set
forth in this Confirmation. The payments, issuances and tenders for repurchase
for cancellation to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.”

 

 

(c)                                   The provisions entitled “Forward Cap
Price” in the Confirmation shall be amended and restated in their entirety as:

 

“Forward Cap Price:

For Tranche 1, USD22.00

 

 

 

For Tranche 2, USD23.00”

 

1

--------------------------------------------------------------------------------


 

(d)                                  The further proviso to the provisions
entitled “Valuation Date” in the Confirmation shall be amended and restated in
its entirety as “and provided further that if such Valuation Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date for
the Tranche of which such Component is a part, the Final Disruption Date for
such Tranche shall be the Valuation Date for such Component (irrespective of
whether such date is a Valuation Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the 2002 Definitions, the Settlement Price for such Valuation Date shall be
the prevailing market value per Share on such Final Disruption Date determined
by the Calculation Agent in a commercially reasonable manner.”

 

(e)                                   The provisions entitled “Final Disruption
Date” in the Confirmation shall be amended and restated in their entirety as:

 

“Final Disruption Date:

For Tranche 1, November 5, 2009

 

 

 

For Tranche 2, December 16, 2009”

 

 

(f)                                     The provisions entitled “Settlement
Method Election Date” in the Confirmation shall be amended and restated in their
entirety as:

 

“Settlement Method Election Date:

For any Component, the date that is two Scheduled Trading Days prior to the
Scheduled Valuation Date for the first Component of the Tranche of which such
Component is a part.”

 

 

(g)                                  The provisions entitled “Forward Cash
Settlement Amount” in the Confirmation shall be amended and restated in their
entirety as:

 

“Forward Cash Settlement Amount:

Clause (iii) of Section 8.5(e) of the 2002 Definitions is hereby replaced by the
following: “(iii) if the Settlement Price is greater than the Forward Cap Price,
an amount equal to the product of (x) the Settlement Percentage for the Tranche
of which such Component is a part and (y) the difference of (A) the Settlement
Price, minus (B) the Forward Cap Price for such Tranche.”

 

(h)                                  The provisions entitled “Number of Shares
to be Delivered” in the Confirmation shall be amended and restated in their
entirety as:

 

“Number of Shares to be Delivered:

Clause (iii) of Section 9.5(c) of the 2002 Definitions is hereby replaced by the
following: “(iii) if the Settlement Price is greater than the Forward Cap Price
for the Tranche of which such Component is a part, a number of Shares equal to
the product of (x) the Settlement Percentage for such Tranche and (y) the Number
of Shares.”

 

(i)                                      The following provision shall be added
after “Number of Shares to be Delivered”:

 

“Settlement Percentage:

For Tranche 1, 51.1364%

 

 

 

For Tranche 2, 61.2245%”

 

(j)                                      Section 5(c)(iii) of the Confirmation
is amended by replacing the words “during the period starting on the Initial
Averaging Date and ending on the Valuation Date” with the words “that results in
a ‘restricted period’ (as defined in Regulation M) being in effect on the
Valuation Date for any Component”.

 

(k)                                   Annex A of the Confirmation shall be
replaced in its entirety by Annex A attached hereto.

 

2

--------------------------------------------------------------------------------


 

2.                                      Payment.  On December 11, 2007,
Counterparty shall make a cash payment of USD3,870,000 (the “Payment Amount”) to
Credit Suisse, by wire transfer of immediately available funds to an account
designated by Credit Suisse.

 

3.                                      Repeated Representations.  Each of
Credit Suisse and Counterparty hereby repeats its respective representations and
warranties with respect to the Transaction, as amended hereby, as set forth in
Section 5 of the Confirmation and in Section 3 of the Agreement.

 

4.                                      No Additional Amendments or Waivers. 
Except as amended hereby, all the terms of the Transaction and provisions in the
Confirmation shall remain and continue in full force and effect and are hereby
confirmed in all respects.

 

5.                                      Counterparts; Effectiveness.  This
Amendment may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if all of the signatures thereto and hereto
were upon the same instrument.  This Amendment shall become effective as of the
date hereof upon its execution and delivery.

 

6.                                      Governing Law.  The provisions of this
Amendment shall be governed by the New York law (without reference to choice of
law doctrine).

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment.

 

 

 

Yours faithfully,

 

 

 

CREDIT SUISSE INTERNATIONAL

 

 

 

 

 

 

 

By:

/s/ LAURA MUIR

 

 

Name: Laura Muir

 

 

Title: Authorised Signatory

 

 

 

 

By:

/s/ SAYEDUR KHAN

 

 

Name: Sayedur Khan

 

 

Title: Authorised Signatory

 

 

 

 

 

 

Confirmed as of the

 

 

date first above written:

 

 

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By:

  /s/ KERNAN OBERTING

 

 

 

Name: Kernan Oberting

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX A

 

For each Tranche and Component of the Transaction, the Number of Shares and
Valuation Date is set forth below.

 

Tranche 1

 

Component Number

 

Number of Shares

 

Scheduled Valuation Date

1.

 

198,000

 

October 5, 2009

2.

 

198,000

 

October 6, 2009

3.

 

198,000

 

October 7, 2009

4.

 

198,000

 

October 8, 2009

5.

 

198,000

 

October 9, 2009

6.

 

198,000

 

October 12, 2009

7.

 

198,000

 

October 13, 2009

8.

 

198,000

 

October 14, 2009

9.

 

198,000

 

October 15, 2009

10.

 

198,000

 

October 16, 2009

11.

 

198,000

 

October 19, 2009

12.

 

198,000

 

October 20, 2009

13.

 

198,000

 

October 21, 2009

14.

 

198,000

 

October 22, 2009

15.

 

198,000

 

October 23, 2009

16.

 

198,000

 

October 26, 2009

17.

 

198,000

 

October 27, 2009

18.

 

198,000

 

October 28, 2009

19.

 

198,000

 

October 29, 2009

20.

 

198,000

 

October 30, 2009

 

Tranche 2

 

Component Number

 

Number of Shares

 

Scheduled Valuation Date

21.

 

198,000

 

November 6, 2009

22.

 

198,000

 

November 9, 2009

23.

 

198,000

 

November 10, 2009

24.

 

198,000

 

November 11, 2009

25.

 

198,000

 

November 12, 2009

26.

 

198,000

 

November 13, 2009

27.

 

198,000

 

November 16, 2009

28.

 

198,000

 

November 17, 2009

29.

 

198,000

 

November 18, 2009

30.

 

198,000

 

November 19, 2009

31.

 

198,000

 

November 20, 2009

32.

 

198,000

 

November 23, 2009

33.

 

198,000

 

November 24, 2009

34.

 

198,000

 

November 25, 2009

35.

 

198,000

 

November 27, 2009

36.

 

198,000

 

November 30, 2009

37.

 

198,000

 

December 1, 2009

38.

 

198,000

 

December 2, 2009

39.

 

198,000

 

December 3, 2009

40.

 

198,000

 

December 4, 2009

 

A-1

--------------------------------------------------------------------------------